DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  in the 5th line of claim 6, replace “modling” with “molding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubay (US 8,424,587), cited in the PTO-892 of the Office Action mailed August 6, 2021, and further in view of CN 205996155 U, of which a complete copy of the Chinese document with a machine translation was provided with the Office Action mailed August 6, 2021.
Regarding independent claims 1 and 6, Dubay discloses a molding apparatus (column 2, line 62 through column 5, line 50; and Figures 1-3), in which the molding apparatus comprises the following structural features:
first and second molding dies (12,14) of Figure 1 configured to form a casting cavity (18A,18B);
first and second blocks (22A,22B) of Figure 2 formed and positioned radially inward of the casting cavity (18A,18B) within the first and second molding dies (12,14) of Figure 1, wherein the first and second blocks (22A,22B) are configured to form a flow channel communicating with the casting cavity (18A,18B);
a discharge hole (42B) formed in at least one of the blocks (22B) and being capable of discharging gas flowing in the flow channel directly to ambient; and
a forming surface (54) of flow channel (58) in the first and second blocks (22A,22B) that follows from an internal shape of the casting cavity (18A,18B).

However, CN ‘155 discloses a molding apparatus configured for pouring molten metal in a cavity (abstract; pages 1 and 2 of translation; claims 1-5; and Figures 1 and 3-5), in which the molding apparatus includes vents that surround an annular cavity having a circumferential shape, for the purpose of producing an annular cast product (abstract; and pages 1 and 2 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the casting cavity of Dubay, to be annular cavity, as taught by CN ‘155, in order to make annular cast products (CN ‘155; abstract; and pages 1 and 2 of translation).

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubay (US 8,424,587) in view of CN 205996155 U, and further in view of JP 8-290232 A, of which a copy of the Japanese document with an English abstract was provided with the Information Disclosure Statement dated March 28, 2021.
Regarding claims 2, 3, 7, and 8, Dubay in view of CN ‘155 discloses all features of independent claims 1 and 6, but fail to teach penetration parts and groove shapes formed in the first and second blocks.
However, JP ‘232 discloses a die casting system (abstract; and Figures 1-3), in which the die casting system includes a die having a block (insert (7)) with grooves (8,10) and an exhaust hole (9) along an inner circumferential shape of the cavity, for the purpose of suppressing entrapment of gas (see abstract; and Figures 1(a) and 1(b)).
Dubay in view of CN ‘155, by using the modified structure taught by JP ‘232, since a block with grooved shapes is merely another form or alternative of designing a different structure along an inner circumferential shape of the cavity, in order to suppress entrapment of gas (see JP ‘232; abstract).
Regarding claims 4, 5, 9, and 10, Dubay in view of CN ‘155 discloses all features of independent claims 1 and 6, but fails to teach that the discharge hole is formed at a substantially central position of the first or second block, and that the grooved shapes are formed in a plurality around the discharge hole.
However, JP ‘232 discloses a die casting system (abstract; and Figures 1-3), in which the die casting system includes an exhaust (discharge) hole (9) formed at a substantially central position of the block, wherein the grooved shapes are formed in a plurality around the discharge hole (9), for the purpose of suppressing entrapment of gas (see abstract; and Figures 1(a) and 1(b)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the structure of the molding apparatus disclosed by Dubay in view of CN ‘155, by using the modified structure taught by JP ‘232, in order to suppress entrapment of gas (see JP ‘232; abstract).

Response to Arguments
The examiner acknowledges the applicants’ after final amendment entered upon filing of the request for continued examination received by the USPTO on January 25, 

Applicants’ arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 22, 2022